Illinois Official Reports

                                           Appellate Court



                 Mei Pang v. Farmers Insurance Group, 2014 IL App (1st) 123204




Appellate Court              MEI PANG, Plaintiff-Appellant, v. FARMERS INSURANCE
Caption                      GROUP, Defendant-Appellee.



District & No.               First District, Fourth Division
                             Docket No. 1-12-3204



Filed                        May 1, 2014


Held                         Although plaintiff was injured in a vehicular collision while she was a
(Note: This syllabus         permissive passenger in a vehicle owned by another individual,
constitutes no part of the   plaintiff was not an “insured” under the umbrella policy issued by
opinion of the court but     defendant to the owner of the car and the owner’s husband, and
has been prepared by the     plaintiff was not entitled to underinsured motorist coverage under the
Reporter of Decisions        umbrella policy, since umbrella policies and primary automobile
for the convenience of       policies are distinct and an umbrella policy is outside the scope of the
the reader.)
                             laws applicable to underinsured motorist coverage; therefore,
                             plaintiff’s action seeking a declaration that underinsured motorist
                             coverage existed under the umbrella policy was properly dismissed.




Decision Under               Appeal from the Circuit Court of Cook County, No. 10-CH-37672; the
Review                       Hon. Rita M. Novak, Judge, presiding.



Judgment                     Affirmed.


                                                 -1-
     Counsel on               Keith G. Carlson, of Carlson Law Offices, of Chicago, for appellant.
     Appeal
                              Danny L. Worker, Siobhan M. Murphy, and Leena Soni, all of Lewis
                              Brisbois Bisgaard & Smith LLP, of Chicago, for appellee.




     Panel                    JUSTICE LAVIN delivered the judgment of the court, with opinion.
                              Presiding Justice Howse and Justice Fitzgerald Smith concurred in the
                              judgment and opinion.




                                                OPINION

¶1         Plaintiff Mei Pang sustained an injury while riding as a passenger in a vehicle that was not
       her own (permissive passenger) following a vehicle collision. Plaintiff filed a declaratory
       action against defendant Farmers Insurance Group, and defendant subsequently filed a motion
       to dismiss the complaint under section 2-619(a)(9) of the Code of Civil Procedure (735 ILCS
       5/2-619(a)(9) (West 2010)), contending plaintiff did not qualify as an “insured” under the
       umbrella policy. Plaintiff now appeals from the trial court’s order granting defendant’s motion
       to dismiss. Although she cites no specific statute, she argues, as she did below, that as a
       permissive passenger she was entitled to underinsured motorist (UIM) coverage under the
       umbrella policy. She also challenges the validity of the reconstructed insurance policy. In
       addition, plaintiff asserts that the trial court erred in denying plaintiff’s motion to compel the
       production of relevant documents. We affirm.

¶2                                           BACKGROUND
¶3         We recite only those facts necessary to understand the issues raised on appeal. On January
       2, 2002, plaintiff sustained injury as a passenger in a vehicle operated by Ingrid Chan when a
       collision occurred with a vehicle operated by Donald McGinnis, an underinsured motorist.
       McGinnis’s insurer paid plaintiff $100,000 to settle her claim. At the time of the collision,
       Ingrid and her husband, Ezra Chan (collectively, the Chans), were the named insureds on a
       special umbrella policy (umbrella policy) issued to them by defendant. Shortly thereafter, on
       March 7, 2002, while the underlying claims related to the collision were pending, defendant’s
       underwriting supervisor Dwight Hoskins provided a reconstructed copy of the Chans’
       umbrella policy with an affidavit certifying its authentication. The record suggests that the
       Chans no longer possessed the original policy, and thus, defendant reconstructed the policy
       based on its records, a common practice in insurance disputes.
¶4         More than eight years later, on July 7, 2010, plaintiff filed a complaint for UIM coverage
       under both the umbrella policy issued by defendant and a primary auto insurance policy issued
       to the Chans by another insurer, Mid-Century Insurance Company (Mid-Century).
       Mid-Century immediately settled plaintiff’s claim for $150,000. Defendant filed an answer

                                                   -2-
     denying plaintiff coverage under the umbrella policy because plaintiff did not fall within the
     umbrella policy’s definition of “insured.” The umbrella policy explicitly defined “insured” to
     cover (1) the named insureds (the Chans); (2) the named insureds’ relatives by blood, marriage
     or adoption; or (3) any person under the age of 21 in the care of the named insureds. In addition
     to denying coverage, defendant filed a counterclaim for declaratory relief seeking a declaration
     of no coverage. Plaintiff also filed a declaratory action, and the trial court granted plaintiff
     leave to file an amended complaint in which she alleged that she was legally entitled to UIM
     coverage under the umbrella policy because she was a permissive passenger in the Chans’
     vehicle.
¶5        On February 18, 2011, defendant moved to dismiss plaintiff’s amended complaint pursuant
     to section 2-619(a)(9) because plaintiff was a passenger and did not fit within the umbrella
     policy’s definition of insured, which defeated her claim. See 735 ILCS 5/2-619(a)(9) (West
     2010). Hoskins’ affidavit supported the motion seeking to establish that the reconstructed
     policy was an accurate copy of the policy issued to the Chans. In addition, defendant provided
     an affidavit by its attorney Siobhan Murphy, who attested to having received an identical
     reconstructed copy of the Chans’ policy through the Chans’ own attorney, Philip Corboy, Jr.
     Furthermore, Mark Bazzanella, another attorney involved in the underlying action, provided
     an affidavit attesting that he possessed only the reconstructed policy and neither the Chans nor
     their counsel had any other umbrella policy in their possession. The trial court also allowed
     plaintiff to conduct limited discovery to determine if there was another policy in effect.
     Defendant responded to written discovery but challenged the production of other materials,
     including the underwriting file for the policy, privileged communication with the Chans, and
     underwriting manuals. Plaintiff then filed a motion to compel, which the trial court denied after
     finding that the requested material was unnecessary for the limited purpose of the motion to
     dismiss. The trial court, however, struck Hoskins’ affidavit from the record at plaintiff’s
     request and allowed plaintiff to depose Hoskins.
¶6        Hoskins testified that at the time the initial complaint was filed, he was defendant’s
     umbrella underwriting supervisor. Hoskins trained for this position by working with the
     department manager and studying manuals regarding umbrella policies and their
     reconstruction. In certifying a reconstructed policy, Hoskins would meet with the employee
     who assembled the electronic data, review all forms pertaining to the policy, and verify the
     time period before certifying the reconstruction. Hoskins further testified that defendant only
     issued two umbrella policy forms during the time in question, personal and commercial. He did
     not know the difference between a “personal umbrella policy” and a “Farmer’s special
     personal umbrella policy.” He was unclear why the front page of the Chans’ reconstructed
     policy read “personal umbrella policy,” while the back page read “Farmer’s special personal
     umbrella policy.”
¶7        On June 4, 2012, the trial court heard argument and granted defendant’s motion to dismiss
     the amended complaint with prejudice. The court noted that the umbrella policy in the record
     was the best evidence of the proper policy and, according to that, plaintiff did not qualify as an
     insured. In addition, there was no public policy that barred defendant and its insureds from
     limiting the definition of “insured” in its umbrella policy to provide coverage solely for the
     named insureds and their family members residing in their household. On October 1, 2012, the
     trial court also denied plaintiff’s motion to reconsider. Plaintiff timely filed this notice of
     appeal.


                                                 -3-
¶8                                               ANALYSIS
¶9         Plaintiff now challenges the trial court’s order granting defendant’s motion to dismiss. A
       section 2-619(a)(9) motion admits the legal sufficiency of the complaint, but asserts that it is
       barred by some other affirmative matter. 735 ILCS 5/2-619(a)(9) (West 2010); Berz v. City of
       Evanston, 2013 IL App (1st) 123763. In considering the motion, all well-pleaded facts and
       reasonable inferences drawn therefrom are admitted, and all pleadings and supporting
       documents are construed in a light most favorable to the nonmoving party. Id. When reviewing
       a section 2-619 motion to dismiss, we must consider whether a genuine issue of material fact
       exists that precludes dismissal and whether the affirmative matter negates the plaintiff’s cause
       of action completely or refutes critical conclusions of law or conclusions of material
       unsupported fact. Turner v. 1212 S. Michigan Partnership, 355 Ill. App. 3d 885, 892 (2005).
       We review de novo the dismissal of a complaint pursuant to section 2-619. Brennan v. Kadner,
       351 Ill. App. 3d 963, 967 (2004).
¶ 10       Without citing to a specific statute, plaintiff contends that under Illinois law, she was
       entitled to UIM coverage under the Chans’ umbrella policy issued by defendant. When
       construing the language of an insurance policy, the court’s primary objective is to ascertain and
       effectuate the intention of the parties as expressed in their agreement. Travelers Insurance Co.
       v. Eljer Manufacturing, Inc., 197 Ill. 2d 278, 293 (2001). Unambiguous words must be given
       their plain, ordinary, and popular meaning, whereas words that are susceptible to more than
       one reasonable interpretation are ambiguous and will be construed in favor of the insured and
       against the insurer that drafted the policy. Id.
¶ 11       In Illinois, umbrella policies and primary auto policies are distinct policies. Hartbarger v.
       Country Mutual Insurance Co., 107 Ill. App. 3d 391, 396 (1982). An umbrella policy is
       intended to protect the insured against excess judgments and the risks and premiums are
       calculated accordingly. Id. Under section 143a-2(5) of the Illinois Insurance Code (Code),
       insurers may, but are not required to, provide uninsured or underinsured motorist (UM/UIM)
       coverage in umbrella policies. 215 ILCS 5/143a-2(5) (West 2010); Cincinnati Insurance Co. v.
       Miller, 190 Ill. App. 3d 240, 248 (1989) (insurers providing personal liability coverage on an
       excess or umbrella basis are neither required to offer, nor are they prohibited from offering, or
       making available coverages conforming to this section on a supplemental basis). An umbrella
       policy does not provide the same type of coverage as an automobile policy and consequently
       falls outside the scope of Illinois UIM insurance laws. Cope v. State Farm Fire & Casualty
       Co., 326 Ill. App. 3d 468, 471 (2001).
¶ 12       Contrary to plaintiff’s contention, the plain meaning of the umbrella policy at issue here
       does not provide UIM benefits to permissive passengers. The policy clearly defines “insured”
       as (1) the named insureds, (2) the named insureds’ relatives by blood, marriage or adoption, or
       (3) any person under the age of 21 in the care of the named insureds. See Allstate Property &
       Casualty Insurance Co. v. Trujillo, 2014 IL App (1st) 123419, ¶ 18. Plaintiff does not fall into
       any one of these defined categories.
¶ 13       Nonetheless, plaintiff contends that as a passenger she is entitled to UIM coverage under
       the umbrella policy, because both Illinois statutory and case law mandate that bodily injury
       liability coverage include permissive passengers in the definition of insured, and thus, no
       UM/UIM liability coverage may exclude them. In support of her contention, plaintiff relies on
       Schultz v. Illinois Farmers Insurance Co., 237 Ill. 2d 391, 394 (West 2010). In Schultz, the
       supreme court held insurance companies cannot exclude permissive passengers from

                                                   -4-
       qualifying as insured parties under a primary auto liability policy’s coverage for UIM
       motorists because the exclusionary practice violated section 143a-2(5) of the Code. 215 ILCS
       5/143a-2(5) (West 2010); Schultz, 237 Ill. 2d at 394. Primary policies must be all
       encompassing, but the coverage of an umbrella policy is discretionary between the insurer and
       insured.
¶ 14       We find plaintiff’s reliance on Schultz misplaced. The court limited its holding and did not
       extend this ruling to encompass umbrella policies. Id. Here, since plaintiff is seeking coverage
       under an umbrella, not a primary insurance policy, the holding in Schultz does not apply. See
       Phoenix Insurance Co. v. Rosen, 242 Ill. 2d 48, 57-58 (2011).
¶ 15       In addition, there is no statutory or public policy requirement obligating defendant to
       provide UIM coverage to plaintiff under the umbrella policy. See Cope v. State Farm Fire &
       Casualty Co., 326 Ill. App. 3d 468, 471 (2001) (the minimum statutory insurance requirements
       and public policy arguments related to primary auto liability insurance are not applicable to
       umbrella insurance policies); Beck v. Budget Rent-A-Car, 283 Ill. App. 3d 541, 545 (1996) (an
       umbrella policy was not required to offer UIM coverage unless the policy itself stated
       otherwise). Moreover, plaintiff’s brief fails to cite any relevant case law in support of her
       argument. It is well settled that a contention that is supported by some argument, but does not
       cite relevant legal authority, does not satisfy the requirements of Illinois Supreme Court Rule
       341(h)(7) (eff. Feb. 6, 2013); In re Marriage of Ricketts, 329 Ill. App. 3d 173, 177 (2002)
       (“[t]he appellate court is not a depository onto which a litigant may dump the burden of
       research and review”). We find no genuine issue of material fact and need not consider this
       contention further.
¶ 16       Plaintiff next contends that the reconstructed policy produced by defendant was not an
       accurate reconstitution of the original policy. Plaintiff, however, fails to provide evidence or
       opposing testimony to establish that the reconstructed policy was inaccurate. See Seegers
       Grain Co. v. Kansas City Millwright Co., 230 Ill. App. 3d 565, 569 (1992). Hoskins provided
       uncontradicted testimony detailing defendant’s reconstruction process, and plaintiff fails to
       cite to any relevant law that suggests the only way for a policy to be authenticated is through a
       step-by-step analysis of its actual reconstruction. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013);
       Sakellariadis v. Campbell, 391 Ill. App. 3d 795, 804 (2009) (this court has held that the failure
       to elaborate on an argument or cite persuasive and relevant authority results in waiver of that
       argument). In addition, defendant provided ample evidence with the affidavits of Murphy and
       Bazzanella to authenticate the policy. Specifically, Murphy attested that she received the
       reconstructed umbrella policy relied on by defendant from the Chans’ own attorney in an
       underlying coverage case. The Chans invoked the umbrella policy on their own behalf in this
       matter suggesting this was the actual policy, and plaintiff provided no evidence to the contrary.
       Furthermore, there is no evidence that there was both a “special personal umbrella policy” and
       a “personal umbrella policy” as plaintiff suggests. Plaintiff was given 15 months to conduct
       discovery and found no contrary evidence.
¶ 17       In the alternative, plaintiff contends that the trial court erred in denying the motion to
       compel the production of relevant documents, including the Chans’ underwriting file, policy
       forms, and underwriting manuals. Generally, rulings with regard to discovery are subject to the
       abuse of discretion standard of review. Regency Commercial Associates, LLC v. Lopax, Inc.,
       373 Ill. App. 3d 270, 285 (2007). The threshold relevance requirement in discovery is whether
       items requested are actually relevant to issues in the case. Id. Based on the record, the trial

                                                     -5-
       court did not abuse its discretion by denying plaintiff’s motion to compel because she could not
       demonstrate the relevancy of the materials requested. While plaintiff may have been hoping to
       discover some alternate policy that would have provided her coverage, there is no evidence
       that any such policy existed, and we will not disturb the sound judgment of the trial court. See
       CitiMortgage, Inc. v. Bermudez, 2014 IL App (1st) 122824, ¶ 81. In addition, plaintiff again
       cites no relevant legal authority in support of her argument. See Ill. S. Ct. R. 341(h)(7) (eff.
       Feb. 6, 2013); People v. Hood, 210 Ill. App. 3d 743, 746 (1991). Thus, we find no abuse of
       discretion on the part of the trial court.

¶ 18                                      CONCLUSION
¶ 19      Based on the foregoing, we affirm the judgment of the circuit court of Cook County.

¶ 20      Affirmed.




                                                  -6-